             Case 1:18-cv-11499-MLW Document 120 Filed 10/14/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 Robenson Jean-Pierre, Jean Metelus, Bill
 McKee and Michael Gary Fauntleroy, on behalf
 of themselves and all others similarly situated,

                         Plaintiffs                         Docket No. 1:18-cv-11499-MLW

 v.

 J&L CABLE TV SERVICES, INC.,

                         Defendant.


                PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY
             APPROVAL OF CLASS AND COLLECTIVE ACTION SETTLEMENT


                 Plaintiffs Robenson Jean-Pierre, Jean Metelus, Bill McKee, and Michael Gary

Fauntleroy (“Plaintiffs”) hereby move the Court for preliminary approval of the Class and

Collective Action Settlement Agreement (attached hereto as Exhibit 1) pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3) and 29 U.S.C. § 216(b). In particular, Plaintiffs move for orders:

         (1)     Granting preliminary approval of the Settlement as to the Massachusetts, Maine,

New Hampshire, and Pennsylvania Classes (“State Law Classes” or “Classes”), pursuant to Fed.

R. Civ. P. 23(e);

         (2)     Preliminarily certifying the State Law Classes for settlement purposes pursuant to

Fed. R. Civ. P. 23(a) and (b)(3);

         (3)     Granting approval of the Settlement as to the Collective as a fair and reasonable

resolution of a bona fide dispute, pursuant to 29 U.S.C. § 216(b);

         (4)     Approving the proposed schedule and procedure for completing the final approval

process for the Settlement, including setting the Final Approval Hearing;



B0105661.1
             Case 1:18-cv-11499-MLW Document 120 Filed 10/14/20 Page 2 of 4




         (5)     Approving the Notice of Settlement to be sent to Settlement Classes and Collective

Members (attached as Exhibit A to the Settlement);

         (6)     Preliminarily appointing and approving Schneider Wallace Cottrell Konecky LLP

and Berger Montague PC as Co-Lead Counsel for the Classes and Collective;

         (7)     Preliminarily approving the process for approval of Class Counsel’s request for

attorneys’ fees and costs;

         (8)     Preliminarily appointing and approving Plaintiffs Jean-Pierre, Metelus, McKee,

and Fauntleroy as Class Representatives for the respective State Law Classes and of the Collective;

         (9)     Preliminarily appointing and approving Angeion as the Settlement Administrator

for the State Law Classes and the Collective; and

         (10)    Authorizing the Settlement Administrator to mail the approved Notice of

Settlement to the Classes and the Collective pursuant to the plan identified in the Settlement.

         Plaintiffs bring this Motion pursuant to Federal Rule of Civil Procedure 23(e) and long-

established precedent requiring Court approval for Fair Labor Standards Act settlements.1 The

Motion is based on the following Memorandum of Points and Authorities, the Declaration of Sarah

R. Schalman-Bergen, the Declaration of Carolyn Hunt Cottrell, and all other records, pleadings,

and papers on file in this action and such other evidence or argument as may be presented to the

Court at the hearing on this Motion. Defendant does not oppose this Motion.

         Plaintiffs also submit a Proposed Order Granting Plaintiffs’ Unopposed Motion for

Preliminary Approval with this Motion.




1
    See, e.g., Lynn’s Food Stores, Inc. v. United States, 679 F. 2d 1350, 1352-53 (11th Cir. 1982).

B0105661.1                                         2
             Case 1:18-cv-11499-MLW Document 120 Filed 10/14/20 Page 3 of 4




Dated: October 14, 2020                  /s/ Shoshana Savett
                                         Sarah R. Schalman-Bergen
                                         Shoshana Savett
                                         BERGER MONTAGUE PC
                                         1818 Market Street, Suite 3600
                                         Philadelphia, PA 19103
                                         Telephone: (215) 875-3000
                                         Facsimile: (215) 875-4604
                                         sschalman-bergen@bm.net
                                         stsavett@bm.net

                                         Matthew W. Thomson, BBO #682745
                                         LICHTEN & LISS-RIORDAN, P.C.
                                         729 Boylston Street, Suite 2000
                                         Boston, MA 02116
                                         Telephone: (617) 994-5800
                                         Facsimile: (617) 994-5801
                                         mthomson@llrlaw.com

                                         Carolyn H. Cottrell
                                         Ori Edelstein
                                         Michelle S. Lim
                                         SCHNEIDER WALLACE
                                         COTTRELL KONECKY, LLP
                                         2000 Powell Street, Suite 1400
                                         Emeryville, CA 94608
                                         Telephone: (415) 421-7100
                                         Facsimile: (415) 421-7105
                                         ccottrell@schneiderwallace.com
                                         oedelstein@schneiderwallace.com
                                         mlim@schneiderwallace.com

                                         Attorneys for Plaintiffs, the Collective and
                                         Putative Class




B0105661.1                                  3
             Case 1:18-cv-11499-MLW Document 120 Filed 10/14/20 Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 14, 2020, a copy of this document was served by

electronic filing on all counsel of record.

                                                  _/s/ Shoshana Savett
                                                       Shoshana Savett




B0105661.1                                    4
